Citation Nr: 1619447	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  12-27 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating prior to June 30, 2011, and a rating in excess of 30 percent from June 30, 2011, for cervical spine disorder with osteophytes. 

2.  Entitlement to an initial rating in excess of 10 percent prior to May 20, 2011, and a rating  in excess of 40 percent from May 20, 2011, for radiculopathy of the right upper extremity. 

3.  Entitlement to an initial, compensable rating prior to May 20, 2011, and a rating in excess of 10 percent from May 20, 2011 for surgical scar on the right anterior neck. 

4.  Entitlement to an effective date earlier than May 20, 2011 for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1974 to November 1976.   

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision in which the RO granted service connection for cervical spine disorder and assigned an initial 10 percent rating  from August 23, 2004, assigned a 100 percent rating for convalescence from surgery from April 3, 2006 to June 30, 2006, and assigned a 10 percent rating from July 1, 2006.  The RO also granted service connection for right upper extremity radiculopathy (claimed as numbness on the right side of the body) and assigned an initial 10 percent rating, effective August 23, 2004; as well as granted service connection for a residual surgical scar of the right anterior neck, and assigned an initial zero percent ( noncompensable) rating, effective April 3, 2006; as well as denied a TDIU.  

In May 2011, the Veteran filed a notice of disagreement (NOD) with the assigned initial disability ratings and with the denial of a TDIU. A statement of the case (SOC) was issued in July 2012 with respect to these claims except for the denial of a TDIU, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2012.

In July 2012, the RO assigned a higher, initial rating of 20 percent for cervical spine disorder with osteophytes, effective August 23, 2004; and a 30 percent rating, effective June 30, 2011 (the date of the VA examination). 

In May 2015, the RO recharacterized the claim for radiculopathy of the right upper extremity and granted service connection for "right upper radiculopathy" and assigned a rating of 40 percent, effective May 20, 2011.  The RO also granted a 10 percent rating for surgical scar on the right anterior neck and separate service connection and a 10 percent rating for scar on the right anterior neck based on width, each effective May 20, 2011.  

Also, in a May 2015 rating decision, the RO granted a TDIU, effective May 20, 2011.  In October 2015, the Veteran filed an NOD with the assigned effective date.  An SOC has not been issued for this downstream issue. 

Because the Veteran has disagreed with the initial ratings assigned following the awards of service connection for cervical spine disorder, radiculopathy of the right upper extremity, and surgical scar on the right anterior neck, the Board
characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO granted higher ratings for these disabilities during the pendency of the appeal, inasmuch as higher ratings are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings (characterized to reflect the staged ratings assigned), remain viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

The Board's decision addressing the claims for increased ratings for cervical spine disease with osteophytes, for radiculopathy of the right upper extremity and right upper radiculopathy, and for a right anterior neck scar is set forth below.  The remand following the order addresses the claim for an effective date earlier than May 20, 2011 for a TDIU-for which the Veteran has completed the first of two actions required to place this matter in appellate status; this matter is being  remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran  when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  From the August 23, 2004, effective date of the award of service connection through June 29, 2011 (exclusive of the period from April 3, 2006 to July 1, 2006 for surgical convalescence), the Veteran's cervical spine disease with osteophytes was manifested by cervical flexion to  25 degrees or greater with a combined range of motion of 105 degrees with constant pain radiating to the right upper extremity requiring narcotic medication and with occasional muscle spasms, but without evidence of incapacitating episodes.   

 3.  Since June 30, 2011, the Veteran's cervical spine disease with osteophytes has been manifested by cervical flexion less than 15 degrees but without ankylosis, with constant pain radiating to the right upper extremity requiring narcotic medication but without credible and probative evidence of incapacitating episodes. 

4.  From the August 23, 2004, effective date of the award of service connection through May 19, 2011, the Veteran's radiculopathy of the right upper extremity manifested as pain radiating from the cervical spine resulting in mild incomplete paralysis of the median nerve with normal muscle strength and reflexes but with hand numbness and occasional clinical indications of loss of sensitivity. 

5.  Since May 20, 2011, the Veteran's radiculopathy of the right upper extremity has been manifested as pain radiating from the cervical spine resulting in moderate incomplete paralysis of the upper radicular nerve group with normal muscle strength and reflexes but with hand numbness and occasional clinical indications of loss of sensitivity.

6.  From the April 3 2006 effective date of the award of service connection through May 19, 2011, the Veteran's surgical scar on the right anterior neck manifested as a linear scar, less than 13 by 0.6 centimeters, that was not painful, unstable, elevated or depressed, adherent to underlying tissue, without missing or abnormal texture, induration, inflexibility, or resulting in limitation of function. 

7.  Since May 20, 2011, the Veteran's surgical scar on the right anterior neck has manifested as a linear scar, less than 13 by 0.6 centimeters, painful, but not unstable, elevated or depressed, adherent to underlying tissue, without missing or abnormal texture, induration, inflexibility, or resulting in limitation of function. 

8.  The schedular criteria adequate to each disability under consideration at all pertinent points.


CONCLUSIONS OF LAW

1.   The criteria for an initial rating in excess of 20 percent prior to June 30, 2011, or  a rating in excess of 30 percent from June 30, 2011, for cervical spine disorder with osteophytes. are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, General Rating Formula for Rating Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Disease Based on  Incapacitating Episodes (2015). 

2.   The criteria for an initial rating in excess of 10 percent, or a rating in excess of 40 percent from May 20, 2011, for radiculopathy of the right upper extremity, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8510, 8511, 8512, 8515 (2015). 

3.  The criteria for an initial, compensable rating  prior to May 20, 2011, or a rating  in excess of 10 percent from May 20, 2011, for a surgical scar on the right anterior neck, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7 (2015); 38 C.F.R. § , 4.118,  Diagnostic Codes 7800, 7803, 7804 (as in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Letters in September 2004 and November 2004 provided notice to the Veteran explaining what information and evidence was needed to substantiate claims for service connection for a cervical spine disorder and for numbness on the right side of the body.  

After the award of service connection in April 2011 and the filing of the Veteran's disagreement with the initial ratings, the July 2012 SOC set forth the criteria for higher ratings for the cervical spine disorder, neurological deficits of the extremities, and scars with an opportunity to respond prior to readjudication in an June 2014 supplemental statement of the case (SSOC).  A notice letter specific to the claims for higher ratings herein decided was not required for the downstream issues of entitlement to a higher initial rating.  See 38 U.S.C.A. § 5103A; VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  

Relevant to the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA) examination and adjudication records, private treatment records and letter opinions, VA medical records dated through September 2015, and reports of VA examinations in October 2005, May 2006, October 2008, August with an addendum in September 2009, June 2011, March 2012, and March 2015 are of record.   As discussed in more detail below, the examination reports and the medical opinion contained therein are considered adequate, along with other medical evidence of record, to decide the claim.  Moreover, the Veteran has not identified any other sources of relevant evidence.  Also of record and considered in connection with the claim are various statements of the Veteran and his representative.  The Board finds that no further action on this any claim herein decided, prior to appellate consideration, is required. 

Notably, during a May 2008 hearing before a Veterans Law Judge other than the undersigned, the Veteran offered testimony on the issues of service connection for a deformity of the cervical spine and for numbness of the right arm.  As those benefits were awarded by the Board in March 2011, a discussion of the adequacy of the hearing in light of  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (interpreting thr provisions of  38 C.F.R. § 3.103(c)(2) to impose certain duties on individuals chairing hearings, to include Veterans Law Judges) is unnecessary.  However, the hearing transcript does include some information pertinent to the evaluation of the disabilities for which service connection was granted   ad, during the hearing, information was elicited regarding the Veteran's current symptoms and treatment and whether there were outstanding, pertinent medical records.  Moreover, the VLJ suggested the submission of additional evidence including that pertaining to upcoming spinal surgery.  Notably, neither the Veteran nor his representative has requested as hearing in connection with any downstream higher rating claim, to include in the September 2012 correspondence accepted as a substantive appeal.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background

The Veteran served as a U.S. Marine Corps construction equipment mechanic.  He contended in a May 2011 notice of disagreement and in a September 2012 substantive appeal that his cervical spine disorder with osteophytes, right upper extremity radiculopathy, and residual scar of the right anterior neck were more severe at certain times during the period of the appeal than are contemplated in the initial and staged ratings and that the Veteran is unable to work because of his pain and high requirements for narcotic medication.  

In a September 1974 enlistment medical history questionnaire, the Veteran reported that he was right-handed.  

Service treatment records show that the Veteran sought treatment in October 1974 for an injury to his right arm during pugil stick training.  A clinician diagnosed muscle strain and possible injured tendon.   In May 1976, the Veteran sought treatment for a dislocated left shoulder, which spontaneous relocated.  Both records are silent for cervical spine symptoms or right sided numbness after each injury.  In October 1976, the Veteran reported having a stiff neck and headaches after painting a room.  He was diagnosed with a mild strain of the neck muscles.  A November 1976 discharge physical examination report reflects that neurologic testing and clinical evaluation of the neck, spine, and extremities were normal.  The Veteran reported a history of chronic dislocated left shoulder, which the examiner indicated was not documented.  

Private medical treatment records, dated from August 1997 to August 2004, reflect treatment for the Veteran's reports of neck pain.  The first treatment for neck pain following separation was in August 1997, at which time an X-ray of the cervical spine revealed marked degenerative and arthritic changes of the cervical spine and bilateral cervical ribs.  A clinician noted a fairly good range of motion with pain at the extremes of the range.  A computed tomography scan showed no evidence of spinal stenosis or nerve root impingement. In November 1998, he continued to report neck pain and upon physical examination was diagnosed with degenerative arthritis of the neck with associated muscle spasms and was prescribed a narcotic muscle relaxant medication.  In June 1999, the Veteran sustained a soft tissue injury to the spine in a motor vehicle accident during which his head hit the windshield. Subsequent private medical treatment records dated through February 2004 show intermittent reports of neck pain and treatment for degenerative arthritis of the cervical spine.  In February 2004, the Veteran reported that his cervical spine pain and the pain in his upper extremity first manifested in 2002.  The Veteran was hospitalized for left sided paresthesias in April 2004.  A stroke was ruled out, but an April 2004 magnetic resonance imaging (MRI) study of the cervical spine revealed cervical osteophyte flattening of the cervical spinal cord.  With regard to his right sided numbness, a June 2004 outpatient treatment record shows the first documented report of numbness in his right arm, which the Veteran reported to have first experienced two years earlier.  He reported his symptoms again in September 2004.  

In a February 2003 application for SSA benefits, the Veteran reported that he had been working in construction from 1987 to 1992 and as a long distance truck driver from 1992 to 1999.  He reported that he could no longer work because of mental and physical disabilities.  However, in a May 2006 report, his employer noted that the Veteran quit without notice and was not receiving any accommodations for disability.  In a July 2003 SSA examination, a physician noted the Veteran's report of the onset of neck pain 10 years earlier.  On examination, there was a full range of neck motion with no tenderness.  X-rays showed disc space narrowing, osteophytes, and sclerosis on several levels consistent with degenerative disc disease. 

In March 2004, the RO granted service connection for left shoulder arthritis with a history of dislocations, effective in December 2003.  In August 2004, the RO received the Veteran's claims for service connection for the cervical spine and right arm to include as secondary to the service-connected left shoulder injury. 

In June 2004, a VA neurologist noted the Veteran's report of the onset of cervical spine pain two years earlier.  The pain radiated down the right upper extremity and caused numbness extending to the fingers.  The physician continued the diagnosis of cervical osteophyte flattening and recommended surgery.  He also noted that the Veteran should continue to use the narcotic pain medication prescribed by his primary care physician. 

In January 2005, the RO denied service connection for cervical spine cord flattening with osteophytes and numbness on the right side of the body because the evidence did not show that these disorders were caused or aggravated by the left shoulder disability. 

In March 2005, a VA neurologist noted the Veteran's reports that the two year on-going neck pain was worsening and not completely relieved by medication. The Veteran reported right upper extremity numbness and generalized heaviness and weakness when the arm was elevated.  However, a nerve conduction study was normal, and the physician observed only a mild sensory defect.  In a six-month follow up in September 2005, the neurologist noted that the Veteran maintained a rigid posture because of pain and had limited motion in all directions.  The neurologist noted, "I believe that the patient is incapacitated to work at least until we clarify the diagnosis and make plans for treatment."   

In October 2005, a VA physician noted a review of the claims file and the Veteran's report that at the time of the pugil stick injury to his right arm he also hurt his neck.   He reported that he was currently prescribed hydrocodone and morphine for pain.   although the Veteran reported right side numbness and pain, there was no indication of muscle weakness and no abnormality to suggest peripheral nerve or nerve root impairment.  Motor system and primary sensation examinations revealed no abnormalities, and no pathologic reflexes were noted.  Also in October 2005, the Veteran underwent a separate VA examination for his reported right sided pain and numbness.  Range of motion of the cervical spine was zero to 45 degrees flexion, zero to 20 degrees extension, and zero to 45 degrees right and left rotation with pain.  Lateral motion was not measured, so that a combined range of motion cannot be applied to the rating schedule.  Muscle strength of the bilateral upper extremities was good; sensation was intact; and reflexes were symmetric.  

In support of his claim, the Veteran submitted letters from his VA treating physician Dr. S.P., dated in January 2006, March 2006, and April 2006, regarding his cervical spine disorder.  The January 2006 letter reflects the Veteran's report of having a cervical spine disorder and numbness as the result of a claimed in-service injury.  He was evaluated for cervical spondylosis, at which time a MRI of the cervical spine revealed some evidence of nerve root compression of the cervical spine.  In the March 2006 letter, Dr. S.P. further indicated that the compression of the Veteran's cervical spine  stemmed from degenerative changes that were likely longstanding.  

Additionally, the Veteran submitted letters, dated in March 2005, July 2005, January 2006, and April 2008, from his VA treating primary care physician, Dr. E.P.N.  Letters dated in March 2005 and July 2005 from Dr. E.P.N. reflected the opinion that the Veteran's cervical spine stenosis and osteophyte were responsible for his right sided numbness.  In January 2006, the physician noted that the Veteran was scheduled for surgery in a few months and required high doses of narcotic medication to control pain.  He noted, "Certainly at this point, he is unable to work a job secondary to his pain and the high requirements of his narcotics." 

In April 2006, the Veteran underwent a VA anterior cervical discectomy with instrumented fusion at C5-6.  In the April 2006 letter, the attending VA neurosurgeon noted that people recovering from this type of surgery could possibly be troubled by pain in the neck and arms for at least a year and that the Veteran would not be permitted to return to truck driving for as long as a year.   

The RO scheduled the Veteran for a post-surgical examination in early May 2006.  The Veteran appeared, but the assigned physician noted that a disability evaluation was not appropriate until the Veteran was released by his neurosurgeon.  Several follow up appointments and a November 2006 examination were cancelled by the 
Veteran.  

In a July 2006 letter to the Veteran, his VA primary care physician noted that a recent urine drug screening test was positive for marijuana and for a narcotic medication not being prescribed by VA, a violation of the VA narcotic medication contract.  The physician advised tapering VA medication over the next few days.  The Veteran subsequently participated in a VA substance abuse treatment program until December 2007 when he was discharged for failure to participate. 

In September 2006, SSA granted disability benefits in part because of the cervical spine disability and complications of diabetes.  

In a November 2007 letter to the RO, the Veteran reported that he was unable to appear for a Board videoconference hearing because he had no available transportation and was unable to drive an automobile because of the use of strong medication. 

The Veteran testified at a Board hearing in May 2008.  The Veteran stated his belief that his cervical spine disability and right sided numbness arose out of the same 1976 in-service training incident as did the left shoulder injury.  With regards to the right sided numbness claim, the Veteran indicated that his numbness "went away" following his surgery in April 2006 but that he continued to experience occasional numbness at night.  

In October 2008, the Veteran underwent a VA spine examination.  A VA physician noted a review of the claims file and the Veteran's report of constant severe neck pain radiating to his upper extremities but without flare ups or incapacitating episodes.  The Veteran reported part-time use of a neck brace.   On examination, range of motion was zero to 25 degrees flexion, zero to 10 degrees extension, zero to 15 degrees right and left lateral flexion, and zero to 20 degrees right and left rotation, all with pain but not additionally limited on repetition.  The combined range of motion was 105 degrees.  The physician noted slight tenderness and muscle spasms and decreased sensation in the left arm.  

Additional VA treatment records dated from May 2006 to August 2010 show intermittent treatment for the Veteran's claimed disorders.  Treatment records dated in August 2010 show the Veteran's continued reports of neck pain and right sided numbness.  An August 2010 treatment record shows a diagnosis of cervical radicular syndrome of the upper limbs.

In August 2010, another VA examiner noted a review of the claims file and the Veteran's reports of constant, unremitting, stabbing neck pain and radiating pain to the right arm.  The Veteran denied any flare-up or incapacitating episodes.  Range of motion was flexion of the chin to the chest, zero to 30 degrees extension, zero to 30 degrees right and left lateral flexion, and zero to 45 degrees right and left rotation with no additional loss of function on repetition.  The examiner noted no muscle spasms, normal sensation, and near normal motor response of the right arm.  The examiner noted a well healed surgical scar on the anterior neck but did not provide a clinical evaluation.  The examiner continued the diagnosis of cervical spondylosis but with no evidence of cervical radiculopathy.  A September 2010 addendum to the examination report did not add additional clinical observations of the severity of the disorders.  The same month, the Veteran's representative contended that the etiological opinion offered was not adequate but did not address the clinical assessment of the severity of the disorders. 

In August 2010, the Veteran received cervical facet joint injections at four levels. Prior to the procedure, a VA physician's assistant noted full strength in the hands and no reflex deficits.   In September 2010, the Veteran was hospitalized at a VA medical center for symptoms of whole body pain, muscle spasms, and urinary incontinence following the injection and prescription for a different medication. 

In March 2011, the Board granted service connection for cervical spine disorder and right sided numbness.  In April 2011, the RO executed the decision and assigned a 10 percent rating for cervical spine disorder to include extradural deformity by disc osteophyte, effective August 23, 2004, a 100 percent rating based on convalescence from surgery effective April 3, 2006, and a 10 percent rating from July 2, 2006.  The RO also granted service connection for right upper extremity radiculopathy and assigned a 10 percent rating, effective August 23, 2004, and service connection for a residual surgical scar of the right anterior neck and assigned a noncompensable rating, effective April 3, 2006.  

In a May 2011 notice of disagreement with the assigned ratings, the Veteran called attention to the results of the October 2008 cervical spine examination and contended that the range of motion in that examination supported a 20 percent rating.  The Veteran also contended that a separate rating was warranted for osteophytes under Diagnostic Code 5015 for benign new growths of bone.  The Veteran contended that a higher rating for radiating pain was warranted for both arms and for severe or moderate incomplete paralysis of the hands, as noted by the VA primary care physician in January 2006.  Finally, the Veteran submitted photographs and contended that the size of the scar warranted a 10 percent rating.   The photograph is of record and shows the scar and an adjacent tape measure.  The linear scar appears to be approximately 5 by 0.4 centimeters and not disfiguring to a lay observer.    

In June 2011, another VA examiner did not review the claims file but summarized the history, presumably from the Veteran's report of the onset of neck pain in 2001 without specific injury.  The Veteran reported that he could not move his neck at all and that the right side of his body was numb and tingling. The neck pain was constant and the Veteran used a brace when sitting for a long period of time.  Range of motion was from zero to 10 degrees flexion, zero extension, 9 degrees right and left lateral flexion, and 15 and 11 degrees right and left rotation, respectively.  The combined range of motion was 45 degrees.  There was no further loss of function on repetition.  Impingement and sensation testing were normal.  The examiner continued the diagnosis of cervical spondylosis with no evidence of cervical radiculopathy and found that the Veteran was unable to perform physical or sedentary employment because he had difficulty even sitting for short periods of time and because prescribed medications would make him sleepy or unable to perform mentally.  

In March 2012, a VA physician noted a review of the claims file including the inconsistency between the Veteran's reports of radiating pain and the clinical observations and findings of no cervical radiculopathy.   The Veteran continued to report neck pain, but the physician noted that the Veteran was no longer prescribed VA narcotic medication because of a violation of the narcotic policy.  Range of motion was zero to 40 degrees flexion, zero to 35 degrees extension, zero to 35 degrees right and left lateral flexion, and 65 degrees right and left rotation without pain on motion or additional loss of function on repetition.  There was localized tenderness but no muscle spasms.  Right and left upper extremity strength was full with normal reflexes and sensation.  The physician noted that electrodiagnostic testing was performed and was normal for the right upper extremity.  The physician noted that the linear surgical scar was not painful or unstable and measured 4.2 by 0.2 centimeters with no palpable tissue loss and no limitation of function.  The physician noted that the cervical spine disease would limit physical but not sedentary work.  

In July 2012, the RO assigned an initial rating of 20 percent for cervical spine disorder with osteophytes, effective August 23, 2004; as well as assigned a 30 percent rating for the disability from June 30, 2011. 

VA outpatient treatment records dated from 2012 to April 2015 continue to show prescription medication for cervical spine and left shoulder pain.  The Veteran was provided a transcutaneous electric stimulation device to assist in pain control.  He also again participated in a VA substance abuse treatment program.  In a May 2013 letter, the Veteran's primary care physician noted that he had completed the program and recommended a new start with narcotic medication for a ruptured Achilles tendon.  The restriction was removed in June 2013.  However, in December 2013, a VA pharmacist noted the receipt of a telephone call from the Veteran's daughter, reporting that the Veteran had overdosed on prescription medication.  

In January 2014, a VA neurological clinic registered nurse practitioner (NP) noted that the Veteran continued to report neck pain on the right side that had not changed in severity since prior to the 2006 surgery.  However, the Veteran declined any further surgery or injections.  Sensation, motor function, and reflexes of the upper extremities were normal.  Imaging studies continued to show degenerative disc disease at several levels and stenosis and disc protrusion and vertebral compression at C3-4 that did not compress the spinal cord.  The NP diagnosed cervical stenosis without radiculopathy or myelopathy.  

In March 2015, another VA NP noted a review of the electronic claims file and the Veteran's report of undergoing surgery to his neck on December 15, 2014.  The NP noted no further details and no records of the surgery are in the VA files.  The Veteran reported constant moderate neck pain with daily severe flare-ups and severe pain and paresthesias in the right and left upper extremity.  He noted that the Veteran's reported symptoms of radiculopathy and paresthesias of the right upper extremity were "severe" involving the upper, middle, and lower radicular groups.  However, in the same section of the report, he evaluated the severity of the radiculopathy as "mild."  Range of motion of the cervical spine was zero to 20 degrees flexion, zero to 10 degrees extension, zero to 10 and 20 degrees right and left lateral flexion respectively, and zero to 30 degrees right and left rotation.  The combined range of motion was 90 degrees with pain on motion.  The Veteran was unable to perform repetitions due to pain.  The NP noted that the examination was performed during a flare-up episode.  There were no muscle spasms and no upper extremity loss of muscle strength or reflexes, but the NP noted mild loss of sensation and mild radiculopathy affecting the upper radicular group and median nerve.  The NP noted a diagnosis of intervertebral disc syndrome and that the Veteran had episodes that required bed rest and treatment by a physician but provided no details.   The NP noted that physical employment was precluded and that sedentary employment would be limited to lifting one pound to chest height and keyboarding to one hour at a time.  

Regarding the surgical scar on the neck, the NP noted that the scar was 4.0 by 0.2 centimeters, painful and tender to touch, but not unstable, elevated or depressed or adherent to underlying tissue.  The NP noted that there was hyperpigmentation but did not impair function.  

In May 2015, the RO granted separate service connection for a right anterior neck scar based on width and assigned a 10 percent rating under Diagnostic Code 7800 (one characteristic of disfigurement), effective May 20, 2011, and granted an increased rating of 10 percent for a painful right anterior neck scar under Diagnostic Code 7804 (painful and unstable scar), effective May 20, 2011.  The RO also granted a TDIU, effective May 20, 2011.  The significance of the May 20, 2011 effective date was not indicated in the decision, and the file does not contain lay or medical evidence of significance on this date.  


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the award of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

In this case, as the AOJ has already assigned staged rating for each disability under consideration.  Hence, the Board will consider the propriety of the rating at each stage, as well as whethet any further staged rating is warranted.  

A. Cervical Spine Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Also, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.

Cervical spine stenosis and spondylosis are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the General Formula provides for ratings as follows.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or a combined range of motion not greater than 170 degrees.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less; or, for favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Associated objective neurologic abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243), Note (1).   

The normal range of motion of the cervical spine is flexion, extension, and lateral flexion from zero to 45 degrees, and right and left rotation from zero to 80 degrees.   38 C.F.R. § 4.71a, Plate V (2015). 

Under VA'a rating schedule, intervertebral disc syndrome (IVDS) is evaluated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5238, 5242, 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Considering the evidence in light of the applicable rating criteria and principles, the Board finds that, for the  prior to June 30, 2011 (the date of a VA examination),  an initial rating in excess of 20 percent for the cervical spine disability  is not warranted.  The Veteran has been diagnosed with degenerative disc disease, cervical stenosis, osteophytes, and disc space narrowing.  He also underwent spinal fusion.  There is competent medical evidence and pathology both for and against nerve root impingement, but the Veteran has consistently reported radiating pain to the upper extremities which most clinicians and examiner attributed to the spinal disease.  These manifestations are contemplated by the General Formula on the basis of limitation of motion and inclusive of radiating pain.  The Board considered the Veteran's contention that an additional rating under Diagnostic Code 5015 for osteophytes or Diagnostic Code 5016 for osteitis deformans is warranted.  However, the diseases under these diagnostic codes are rated on the basis of limitation of motion as contemplated by the General Formula.  Separate ratings for the same manifestations viilatare not available.  38 C.F.R. § 4.14 (2015). 

Excluding the period for surgical convalescence, the Board notes that early during the period from August 23, 2004 through June 29, 2011, the Veteran reported severe, constant neck pain radiating to the right upper extremities.  Degenerative disc disease and osteophytes were diagnosed based on imaging studies.  In September 2005, a neurologist noted some limitation of motion.  However, one month later in October 2005, flexion of the cervical spine was normal but with some limitation in extension and rotation.  Records of the attending VA physicians indicate that the Veteran experienced significant pain requiring narcotic medications and leading to surgery in April 2006 and the assignment of a 100 percent rating for convalescence until July 1, 2006.  In October 2008, flexion was noted as 25 degrees with some limitation in other directions, and in August 2010 flexion was noted as "chin to the chest," which from a lay perspective is at least greater than 25 degrees and more likely close to normal.  The Veteran reported constant pain but no flare-up episodes, and examiners noted no additional functional loss on repetition.  The Veteran reported that he was not able to drive an automobile because of the cognitive effects of medication, which will be addressed below.  Because the range of flexion was not 15 degrees or less with no evidence of ankylosis, a higher schedular rating of 30 percent was not warranted. 

The Board also finds that a rating in excess of 30 percent since 30, 2011 is not warranted.  On that date 9shortly after the award of service connection and assignment of an initial rating,) a VA examiner noted cervical flexion to 10 degrees, zero extension, and severe limitation of motion in other directions.  Yet, in March 2012 and March 2015, the range of flexion was measured as 45 degrees and 20 degrees respectively.  The Board acknowledges that the measurements on any particular day may well depend on many factors including the level of pain or recent activity.  Nevertheless, at no time from June 30, 2011 did the Veteran experience ankylosis of the spine.  The Board also notes that throughout the period under consideration,  muscle spasms were observed only intermittently and upper body muscle strength was normal.   

With respect to the criteria set forth in the Formula for Rating IVDS based on incapacitating episodes, none were reported by the Veteran or noted by examiners or by outpatient clinicians until the March 2015 examination.  At that time, the NP diagnosed IVDS and noted that the Veteran had such episodes without any explanatory dates or nature of treatment.  The Board places no probative weight on the diagnosis or reference to incapacitating episodes because the entire file of outpatient records as well as the letters from attending physicians is silent for any other diagnosis or treatment and bed rest ordered by a physician.   

The Board considered the severe pain consistently reported by the Veteran and the comments by his attending clinicians before and after surgery that the pain required high doses of narcotic medication.  The Veteran is competent to report his sensed discomfort and the need for substantial medication and has consistently reported that his pain was severe before and after surgery.  The General Formula contemplates radiating pain.  The Veteran reported in 2007 that he could not  driving an automobile because of the cognitive impairment caused by medication; and in June 2011, an examiner noted that the medication caused sleepiness and difficulty sitting for short periods of time.  However, the record also reflects that he was misusing the prescription medication and illegal substances and that his attending physician took action to reduce the dosage in July 2006.  The Veteran participated in at least two substance abuse therapy programs.  Measurements of range of motion during the examinations were obtained in the presence of constant pain and presumably while using the medication because the Veteran reported that constant use was necessary.  Further, there was no observed loss of function on repetition and no flare ups until the most recent examination which was performed during a flare-up.  

Therefore, the Board finds that any limitation of motion due to pain is contemplated in the assigned initial and subsequent ratings, and that no higher ratings solely on this basis is warranted.  


B.  Radiculopathy of the Right Upper Extremity

The Veteran's neurological deficits of the upper extremities were initially rated under the Diagnostic Code for neuropathy of the median nerve affecting function of the hand.  For the dominant side, a 10 percent rating is warranted for mild symptoms, 30 percent for moderate symptoms, 50 percent for severe symptoms, and 70 percent for complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  The Board finds that this diagnostic code is most appropriate as the Veteran's symptoms were primarily associated with the hands.     

Since May 20, 2011, the Veteran's right upper extremity neurological deficits have been  rated on the basis of  neuropathy of the upper radicular group (fifth and sixth cervical).  For the dominant side, a 20 percent rating is warranted for mild symptoms, 40 for moderate symptoms, a 50 percent rating for severe symptoms, and a 70 percent rating for complete paralysis.  The criteria for the middle and lower radicular group are the same.  38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8511, 8512.  The Board finds that this diagnostic code is most appropriate as the affected nerve was identified by a VA examiner in March 2015.  

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a. As noted, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

As noted above, the Veteran consistently reported experiencing numbness on the right side of the body and particularly numbness of the hands or fingers.  On one occasion the Veteran reported a feeling of arm weakness when raised above the shoulder level.  Some imaging studies showed nerve root compression that supported the Veteran's reports of radiating pain but do not directly address neurological deficits such as numbness, muscle weakness, or motor dysfunction.  Contrary to the Veteran's May 2011 NOD contention, the Veteran's attending physician in January 2006 noted numbness in the hands but did not evaluate the deficits as moderate or severe.  Although several clinicians attributed the neurological deficit to the cervical spine disease, clinical and electrodiagnostic tests were normal in March 2005 and October 2005 prior to surgery and after surgery in August 2010, June 2011, March 2012, and January 2014.  Most examiners noted normal muscle strength and reflexes but some noted mild loss of sensation in the right upper extremity. 

The Board finds that for radiculopathy of the right upper extremity, an initial rating in excess of 10 prior to May 20, 2011, or a rating in excess of 40 percent since May 20, 2011, is not warranted.  The Board is unable to determine the significance of May 20, 2011 as the date of a factual increase in the level of disability.  As noted above, radiating pain is contemplated in the rating for cervical spine disease under the General Formula.  The Board finds that the Veteran is credible to report that he experienced incomplete paralysis of the right upper extremity as manifested by numbness and observed by clinicians on occasion as a loss of sensation, thus warranting a 10 percent rating for mild symptoms under the Diagnostic Code 8015 for incomplete paralysis of the median nerve which is applicable for the initial rating because it most closely addresses dysfunction of the hand as reported by the Veteran.  Significantly, prior to May 20, 2011, the severity of the incomplete paralysis was limited to loss of sensation.  There were no reports by the Veteran or observations by clinicians and examiners of loss of function such as strength, dexterity, or reflex.  

The Board also finds also that a rating in excess of 40 percent from May 20, 2011 is not warranted.  The first suggestion of an increase in the severity of the neurological deficits was in the March 2015 examination in which the examiner noted the Veteran's reported symptoms of severe radiculopathy, paresthesias, and numbness but evaluated the degree of severity as mild.  The examiner evaluated sensory loss as mild and muscle strength and reflexes as normal.  The examiner did comment that the Veteran was limited in lifting an object more than one pound and keyboarding not more than one hour without explaining how the mild loss of sensation with normal muscle strength resulted in these limitations.  Notwithstanding the somewhat inconsistent findings and the absence of any factual indications of an increase in severity until March 2015, and resolving all doubt in favor of the Veteran, the Board finds that a more favorable rating for moderate incomplete paralysis of the right upper extremity under Diagnostic Codes 8510, 8511, or 8512 is warranted.  The Board places some weight on the March 2015 examiners estimates of lifting and keyboarding capacity in order to reach the level of moderate symptoms even though all examiners noted normal strength and reflexes.  A higher rating for severe dysfunction is not warranted because the Veteran has not reported greater limitations in function and because the radiating pain that manifests in the right upper extremity is contemplated in the General Formula for the cervical spine and not a component of incomplete paralysis and loss of motor function of the arm and hand.  

C.  Surgical Scar on the Right Anterior Neck

The rating criteria for evaluating scars or disfigurement of the face, head or neck were changed effective October 23, 2008.  Where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant generally applies.  However, only the former criteria can be applied for the period prior to the effective date of the new criteria, but both former and revised may be considered as of that date. See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114, 4.118; VAOPGCPREC 3-2000 (Apr. 10, 2000).  However, in this case, the changed regulation requires that a veteran rated under the older criteria must specifically request a review to determine if the new criteria warrant a higher rating.  As the Veteran's initial award of service connection and rating was effective April 3, 2006 following the surgery from which the scar arose, with no subsequent request for review under the revised criteria, the Board will evaluate the claim under the former criteria.  

Prior to October 23, 2008, disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of 3 or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with 6 or more characteristics of disfigurement will be rated 80 percent.  Such disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of 2 features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with 4 or 5 characteristics of disfigurement will be rated 50 percent. Such disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement will be rated 30 percent.  Such disfigurement with one characteristic of disfigurement a 10 percent rating will be assigned. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2005). 

The 8 characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are:

a. Scar 5 or more inches (13 or more cm.) in length. 
b. Scar at least one-quarter inch (0.6 cm.) wide at widest part. 
c. Surface contour of scar elevated or depressed on palpation. 
d. Scar adherent to underlying tissue. 
e. Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). 
f. Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). 
g. Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). 
h. Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Unretouched color photographs must be considered when evaluating the disability under these criteria.  38 C.F.R. § 4.118, Diagnostic Code 7800, note 3. 

As noted, the Veteran incurred the scar during spinal surgery in April 2006 and was initially rated as noncompensable under the criteria of Diagnostic Code 7804 for superficial scars that was not painful on examination.  The first evidence of record to address the condition of the scar is the color photograph submitted by the Veteran with his May 2011 notice of disagreement.  At that time, the Veteran contended that a compensable rating was warranted solely because of the size of the scar.  There was no mention of any other characteristics such as pain, instability, tissue abnormality or discoloration, or impairment of function.  The photograph and adjacent measuring tape showed the scar as approximately 5.0 by 0.4 centimeters with an area of 2.0 square centimeters.  Therefore a compensable rating prior to May 20, 2011 is not warranted under Diagnostic Code 7800, 7803, 7804, or 7805. 

The Board is unable to determine the significance of May 20, 2011 as date when there is a factual increase in disability of the scar. 
 
The scar was evaluated in March 2012 and observed by an examiner to be 4.2 by 0.2 centimeters and not painful or unstable with no tissue loss or impairment of function.  In March 2015, the scar was observed by an examiner as 4.0 by 0.2 centimeters, painful and tender to touch, but not unstable, elevated or depressed or adherent to underlying tissue.  The NP noted that there was hyperpigmentation but that the scar did not impair function.  

In a May 2015 rating decision, the RO granted a 10 percent rating under Diagnostic Code 7803 for a superficial but painful scar and separate service connection and a 10 percent rating under Diagnostic Code 7800 for one characteristic of disfigurement - the width of the scar.  The RO interpreted the clinical observation of the scar as 4.0 by 0.2 centimeters to be mean 4.0 centimeters wide.  

Although the record does not incude lay or medical evidence of a factual increase in disability associated with the surgical scar on the right anterior neck, even if the Board resolves reasonable doubt in the Veteran's favor, the Board finds that a rating in excess of 10 percent for a superficial and painful scar is not warranted from May 20, 2011.  There is no higher schedular rating for this characteristic in the absence of instability or limitation of function.  Moreover, the Board finds that a rating in excess of 10 percent for disfigurement of the neck is not warranted.  Contrary to the RO's finding of one characteristic of disfigurement, the scar length is 4.0 centimeters and width is 0.2 centimeters which does not meet the criteria of 5 or more centimeters in length or at least 0.6 centimeters wide.  A higher rating is not warranted because there are no characteristics of disfigurement.  The scar is not elevated, depressed, or adherent to underlying tissue; and is without abnormal texture, inflexibility, induration, or pigmentation in an area greater than 39 square centimeters. 

D.  All Claims

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds at no point since the effective date of the award of service connection has any of the disabilities under consideration been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  See also Thun, supra. 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

Here, with respect to the cervical spine, the General Formula with the application of the principles set forth  in 38 C.F.R. § 4.40, 4.45, and 4.59, as well as in DeLuca and Mitchel,l contemplate the Veteran's symptoms of pain, whether or not it radiates, and limitation of neck motion.  The criteria do not specifically mention the need or dosage of narcotic medication.  However, the severity of pain is contemplated in the manner and extent of its impairment of function which is contemplated in the range of motion which was measured when on-going medication was prescribed.  The criteria for incomplete paralysis is subjective so that all symptoms of neurological dysfunction can be considered, and the criteria for evaluation of a surgical scar contemplates all the possible symptoms of the size, texture, appearance, stability, pain, and limitation of function.  Given the above, and, as there is otherwise no evidence or argument that the applicable criteria are inadequate, the Board finds that the schedular criteria are adequate to evaluate each disability under consideration at all pertinent points.  

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.   However, in this appeal. even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral of any claim for extra-schedular consideration is not required.   See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for further staged rating of any disability under consideration, pursuant to Fenderson, and that each claim for higher ratings must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assigning a hgher rating for any disability under consideration at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

The claim for an initial rating in excess of 20 percent for prior to June 20, 2011, and in excess of 30 percent from June 30, 2011, for cervical spine disorder with osteophytes, is denied. 

The claim for an initial rating in excess of 10 percent prior to May 20, 2011, and in excess of 40 percent from May 20, 2011, for radiculopathy of the right upper extremity, is denied. 

The claim for an initial, compensable rating prior to May 20, 2011, and a rating in excess of 10 percent from May 20, 2011, for a surgical scar on the right anterior neck, is denied. 


REMAND

As noted in the Introduction, above, in a May 2015 rating decision, the RO granted a TDIU, effective May 20, 2011.  In October 2015, the Veteran filed an NOD with respect to the effective date.  The Veteran has properly initiated an appeal with respect to the denial of a TDIU, and the AOJ must issue a SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, this matter is hereby REMANDED for the following action:

Furnish to the Veteran and his attorney an appropriate SOC with respect to the effective date earlier than May 20, 2011 for a TDIU due to service-connected disabilities, along with a VA Form 9, and afford them full opportunity to perfect an appeal as to that issue.

The Veteran and his attorney are hereby reminded that to obtain appellate review of any issue not currently in appellate status, a timely appeal must be perfected-as regards the claim referenced above, within 60 days of the issuance of the SOC.

The purpose of this REMAND is to afford due process;  it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


